UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4480



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HERBERT G. EVANS, JR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:02-cv-000136-JPJ; 1:04-mj-00014-JPJ)


Submitted:   August 30, 2006             Decided:   September 12, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and Henry F. FLOYD,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


Monroe Jamison, Jr., Abingdon, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Randy Ramseyer, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Herbert G. Evans, Jr., appeals the district court’s order

granting the Government’s motion to involuntary medicate Evans. We

remanded this case to the district court for the purpose of

reevaluating two of the factors announced in Sell v. United States,

539   U.S.    166     (2003)   necessary    for     administering    involuntary

medication to render a defendant competent to stand trial.                   See

United States v. Evans, 404 F.3d 227, 235 (4th Cir. 2005).                    On

remand,      the    district    court    reviewed    reports   and    scientific

documents and heard testimony.               The court found by clear and

convincing         evidence    that     forcibly    medicating      Evans   would

significantly further the Government’s interest and was medically

appropriate in light of Evans’s condition.              We affirm.

              This court reviews the district court’s decision as to

the two factors for clear error.            See Evans, 404 F.3d at 240; see

also United States v. Gomes, 387 F.3d 157, 159 (2d Cir. 2004),

cert. denied, 543 U.S. 1128 (2005).             We find no clear error.

              Accordingly, we affirm the district court’s order.*             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                        AFFIRMED



      *
      We will not review the court’s finding that medicating Evans
was in the Government’s interests.

                                        - 2 -